DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 15, but more specifically, a water separating arrangement mounted between a source of air and an engine air filter unit, wherein the water separating arrangement consists of a first water separating section configured to surround at least the lower half of a closed circumference of an outer portion of the air intake section, the first water separating section having a first drain in the lower portion and adjacent to a free end of the air intake section, and a second water separating section located before the air filter unit, the second water separating section having a water collecting portion arranged in a lower part at a distance from the air intake/outlet, and wherein the axis of the intake and outlet portions of the second water separating section are angled from each other by at least 80°. All depending claims are allowable.
The closest prior piece of art is (FR2936571), which teaches two water separating section, however, the second water separating section is located within the air filter unit and not before. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        3/24/2022